Title: From George Washington to Elias Boudinot, 18 June 1778
From: Washington, George
To: Boudinot, Elias


                    
                        Sir.
                        Head Quarters [Valley Forge] 18th June 1778.
                    
                    I have received your two letters of this date, and thank you for the intelligence which they contain. you will be so good as to take every means in your power for discovering, in what manner the enemy have conducted themselves since you wrote—whether they continue to hover about the neighborhood of Haddonfield—or if they have made a decisive move, in what direction they have marched—early and certain intelligence in these points will be very interesting to Sir Your most obedt Servt
                    
                        Go: Washington
                    
                